Citation Nr: 1033856	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-39 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
30 percent for posttraumatic stress disorder (PTSD) prior to 
March 18, 2008.

2.  Entitlement to a disability evaluation in excess of 50 
percent for PTSD after March 18, 2008.

3.  Entitlement to total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse
ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In May 2007 a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that hearing 
is of record.  

Additional VA medical records were submitted directly to the 
Board in June 2010.  The Veteran's accredited representative 
waived RO review of those records in a written statement dated in 
July 2010.  Accordingly, the Board can review those records in 
the first instance pursuant to 38 C.F.R. § 20.1304(c).  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas due to some mild 
paranoia, memory quite impaired, withdrawal from his family, lack 
of motivation to socialize, hears voices and sounds, limited to 
poor insight, limited to fair judgment, flat and constricted 
affect, dysphoric mood, depression, panic attacks, irritability 
with a tendency toward violence, obsessive behavior, bouts of 
disorientation, suicidal thoughts, emotional detachment from 
others, problems with trust, a hypervigilant style, exaggerated 
startle reaction, intrusive memories, nightmares, numbing, and 
avoidance, however, total occupational and social impairment is 
not shown.  


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but not 
greater, for PTSD have been met for the entire period covered by 
the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in August 2006 the RO granted service 
connection for PTSD with a 30 percent disability evaluation 
effective September 15, 2004.  The Veteran filed a notice of 
disagreement for this rating.  The Veteran's case was previously 
before the Board in September 2007.  At that time the Veteran was 
seeking a disability evaluation in excess of 30 percent for his 
PTSD.  In a rating decision dated in April 2008, the Appeals 
Management Center (AMC) increased the rating to 50 percent 
effective from March 18, 2008.  The Veteran asserts that higher 
ratings are warranted.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria for 
the next higher evaluation.  38 C.F.R. § 4.7.  Following an 
initial award of service connection for a disability, separate 
ratings can be assigned for separate periods of time based on 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be given 
to the frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation will be 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of 
examination.  It is the responsibility of the rating specialist 
to interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are also 
useful indicators of the severity of a mental disorder.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th ed.) 
(DSM- IV).   GAF scores ranging between 51 to 60 are indicative 
of moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  GAF scores between 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent disability rating is warranted for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  

A 100 percent disability rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  Use of the phrase "such 
symptoms as," followed by a list of examples, provides guidance 
as to the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of those 
symptoms on the claimant's social and work situation.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service treatment records (STRs) contain no complaint of, 
treatment for, or a diagnosis of PTSD.  A March 1970 separation 
examination marked the Veteran's psychiatric system as normal.  

VA medical records indicate the Veteran was seen in April 2004 
complaining of depression, irritability, and anhedonia.  He 
denied hallucinations and did not report suicidal thoughts.  He 
also experienced anxiety, to include feeling uncomfortable in 
crowds, and difficulty falling asleep due to thinking about 
distressing things or memories.  In August 2004, he reported 
intrusive thoughts of combat, poor sleep with frequent nightmares 
of combat.  The assessment indicated that his functioning was 
severely impaired across all areas with withdrawal from family 
and lack of socialization.  He was assessed as having severe 
chronic PTSD with depressed mood.  In February, March, May and 
August of 2005, he reported passive suicidal ideation that was 
fleeting without intent or plan.  In March, May, July and August 
2005, his condition was diagnosed as PTSD chronic/severe with 
depressed mood.  The Veteran could not motivate himself for 
hobbies or socializing.  In October 2005, he reported significant 
changes in mood due to the recent murder of his son.  He could 
not motivate himself to engage in hobbies, socialize; instead he 
ruminated over current/past difficulties.  Intrusive thoughts of 
combat were very prominent during waking hours.  His functioning 
was assessed as severely impaired across all areas with 
withdrawal from family and lack of socialization.  In March 2006, 
he was noted to have memory deficits which appeared to be 
strongly related to concentration deficits.  His affect was 
constricted, his thought process was goal directed, his thought 
content was appropriate with no homicidal or suicidal ideation.  
His insight and judgment were unimpaired.  

In August 2006 the Veteran was accorded a compensation and 
pension (C&P) PTSD examination.  During the examination the 
Veteran reported that the first time he sought mental health 
treatment was in the early 1970s.  After two sessions, he denied 
additional treatment until 2004.  He reported traumatic events 
that included receiving artillery fire from rockets and mortars 
and a shrapnel injury.  He also reported that part of his convoy 
came across bodies on the roadside.  He stated that he drank 
heavily for five or six years after Vietnam.  He stated that he 
has been married to the same woman for 32 years and they had two 
sons, one was killed last year.  He reported a good relationship 
with his wife and son and his grandson.  He had one close friend 
that he saw once every one to two weeks.  He spent his spare time 
doing household chores, reading, watching sports on television, 
and going to church twice a month.  The Veteran reported 
intrusive memories about Vietnam two to three times a week.  His 
affect was constricted and his mood was somewhat dysphoric.  He 
described some emotional detachment from others and problems with 
trust.  He reported a hypervigilant style and exaggerated startle 
reaction.  He further reported problems with energy and 
motivation.  He stated that he has had his symptoms since 
Vietnam.  He reported problems with concentration.  He denied 
that his symptoms impact his activities of daily living, such as 
feeding, bathing, or toileting.  In terms of social adaptability 
and interactions with others, he appeared to be moderately 
impaired.  The Veteran was moderately impaired in his ability to 
maintain employment and perform job duties in a reliable, 
flexible, and efficient manner.  

Mental examination revealed the Veteran was alert, oriented, and 
attentive.  His mood appeared to be somewhat dysphoric and his 
affect was constricted.  His speech was a regular pace and 
rhythm.  There was no evidence of psychomotor agitation or 
retardation.  His eye contact was good and he was cooperative and 
pleasant.  His thought process was logical and coherent and his 
thought content was devoid of any current auditory or visual 
hallucinations.  No evidence of delusional content was noted.  He 
denied any suicidal ideation or homicidal ideation.  He denied a 
history of suicide attempts and reported that the last time he 
was physically aggressive with somebody was approximately four or 
five years ago.  His memory was intact for immediate, recent, and 
remote events.  He had fair insight into his current condition.  
The diagnoses were PTSD, depression disorder, and alcohol abuse 
in sustained remission.  The GAF score was 55.  The examiner 
stated that the Veteran was exhibiting moderate symptoms 
associated with PTSD and depression.  

In the notice of disagreement, the Veteran reported that he 
suffered from daily panic, depression, irritability, obsessive 
behavior, suicidal thoughts and severe work and relationship 
problems. 

VA medical records dated in August 2006 show that he reported 
symptoms of intrusive memories, nightmares, hypervigilance, 
numbing, avoidance, recurrent depression.  His behavior was calm, 
cooperative, pleasant, he was noted to be fairly groomed, speech 
had normal rate and rhythm, his affect was congruent to mildly 
dysthymic, he denied suicidal and homicidal ideation as well as 
audiovisual hallucinations.  His thought process was linear and 
logical and his memory and concentration were grossly intact.  He 
could voluntarily identify alternatives to harmful behavior.  His 
insight and judgment were limited.  His GAF was assessed as 42.  
A GAF of 42 was also assigned in October 2006.  In January 2007 
the Veteran reported continued isolation in his bedroom, 
significant detachment from his wife, irritability, and depressed 
mood.  He further reported that he did not feel safe.  Diagnoses 
included chronic PTSD and recurrent, moderate to severe major 
depressive disorder with psychotic symptoms more related to PTSD.  
The GAF score was 50.  Evaluation in April 2007 elicited similar 
findings in addition to a GAF score of 50.  

In the substantive appeal, the Veteran reported that he told the 
examiner that he had suicidal thoughts, just not at that moment, 
and obsessive behavior and panic attacks.  He was not asked how 
often he had panic attacks nor was he asked about his memory loss 
or whether he was working.

In May 2007, the Veteran testified before the undersigned that 
the examiner did not ask if he had thoughts of suicide, how many 
panic attacks he had per day, nor did the examiner ask about his 
obsessive behaviors, his hygiene, or his preference to stay in 
his room.  The Veteran testified that he had panic attacks, 
suicidal thoughts, that he heard voices and sounds and got 
startled when he heard different noises and felt uneasy around 
people.  He spent most of his time in his room.  Panic attacks 
were brought on by different things, including being around 
people.  He did not like to be in crowded places.  It was 
difficult for him to go to church because he was not comfortable.  
He reported that he did not shower all the time or stay clean but 
did not consider it to be a problem.  He had obsessive behavior 
and if things were not correct and did not go his way it made him 
upset.  He would yell at people and had a tendency to want to get 
violent.  His wife testified that did not want to come out of his 
room and participate in family social activities.  She reported 
that they had not been out of the house together in a long time 
to socialize.  The Veteran reported that he did not engage in 
hobbies and last worked full time in1989.  He left the job when 
he was physically injured on the job.  He reported that his panic 
attacks were daily.  

Additional VA medical records showed that, in September 2007, the 
impression was PTSD with longstanding mild STM deficits and more 
recent decompensation of self care with apathy and some bouts of 
disorientation.  His presentation was most consistent with 
ongoing symptomatic major depression and corresponding PTSD 
symptoms with complicated bereavement.  The assigned GAF was 49.  
In October 2007, he was noted to often lose his bearings when he 
left home and had difficulty with his sense of direction even 
when traveling to a familiar place.  He also reportedly forgot 
where he put things.  Mental examination revealed that his speech 
was hypophonic, affect was broad and thought processes were 
coherent and logical.  However, he seemed disengaged and stared 
off into space.  He was irritated by little things and endorsed 
suicidal ideation but with no plan or intent.  He had significant 
depressive symptomatology.  In December 2007, he was noted to 
minimize symptoms.  His mood was depressed and he got aggravated 
when he felt his family was pushing him.  He had continued 
feelings of hopelessness and reportedly slept three to five hours 
per night.  His wife reported that he still disregarded his 
activities of daily living, showering only two times per week or 
so, piling up his clothes and not complying with requests to put 
clothing away, not flushing toilet after use, etc.  She said he 
would get irritated and snappy and she had to leave him alone.  
Mental status examination revealed that his mood was depressed, 
affect was congruent and blunted, he was hypervigilant bordering 
on paranoia at times, and his insight and judgment were limited.  
The GAF was 48.  When seen in March 2008, the GAF assigned was 
49.  
 
In March 2008 the Veteran was accorded another C&P PTSD 
examination.  The Veteran stated that he has not been able to 
work since 1989 due to the injury to his legs that confined him 
to a wheelchair.  During the examination the Veteran reported 
that he spends his day in the house and that he spent most of his 
time in his bedroom doing nothing.  He stated that he felt safe 
and comfortable in his bedroom and that he would come out for 
meals.  He reported memory problems which were steadily getting 
worse.  He stated that his wife was afraid to let him go out by 
himself because she was afraid that he would wander off.  The 
Veteran reported that he would get angry and frustrated for no 
reason.  He had more trouble remembering where items were in the 
house.  He reported that his wife had to supervise his grooming, 
bathing, dressing, and taking medication.  He stated his wife 
would insist otherwise he would ignore his grooming altogether.  
He reported that he would get very anxious when people come to 
the house and stated that he would retreat to the bedroom.  He 
stated that he became easily upset with family members and 
refused to go out with his wife very often.  He reported that his 
wife handled all of their finances and that he could no longer 
handle them due to memory problems.  The Veteran reported 
symptoms of trauma reexperiencing.  He had intrusive memories 
about Vietnam that made him sad and experienced panic symptoms.  
He stated that he had occasional crying spells.  He reported that 
the current war in Iraq made him very upset and stated the he 
felt guilty about his behavior in Vietnam and some of the things 
that happened.  He stated that he was hypervigilant and took a 
hammer to protect himself whenever he left the house.  He 
reported that he checks the back door and yard frequently.  He 
reported frequent bad dreams and nightmares.  He stated he had 
trouble falling asleep and stated that he could only sleep for 
three to four hours a night.

Mental status examination revealed the Veteran's speech was 
normal in rate and rhythm.  Eye contact was appropriate.  His 
thought content and processes were logical and goal-directed.  
His memory was quite impaired.  He was unable to recall the years 
his children were born nor his wife's birthday or year.  He could 
not recall the date, year, or month of his wedding.  He battled 
suicidal thoughts but denied having plans.  He appeared 
depressed.  The diagnosis was PTSD, prolonged with moderate 
symptoms and probable dementia.  The examiner noted that the 
Veteran exhibited significant memory problems and impairment and 
stated that the behaviors reported suggest the development of 
dementia.  The examiner further noted very significant social and 
occupational impairment.  The GAF score was 48.  

In a June 2008 statement, the Veteran asserted that he clearly 
meets the criteria for a 70 percent rating.  He had daily panic 
attacks, suicidal thoughts, obsessive behavior, and 
anger/hostility.  He also stated that he was unable to hold a job 
"because of PTSD, severe occupational impairment."  

VA medical treatment records show that in July 2008, his wife 
reported that she had been concerned from time to time that he 
may hurt her or himself when he is angry.  His audiovisual 
hallucinations were not frightening to him and he seemed quite 
accustomed to them.  The GAF assigned was 50.  In August 2008, he 
was seen with paranoia and persistent "whispers."  His 
medication was increased.  On another visit that same month, the 
Veteran reported that he would like to get a job but wondered if 
his "AH" might interfere.  The AH were described as "something 
whispering" but no commands were provided.  He had mild 
paranoia.  He was seen in October 2008 for continuing assessment 
and treatment.  The Veteran's wife reported that the Veteran was 
frustrating and their marriage had decompensated over the past 10 
years as the Veteran had memory problems, was isolative, and was 
not considerate of her wishes that he shower and not telling her 
when people called.  Since he was unpredictable, she no longer 
pushed him to conform.  He reported that he wanted to feel less 
anxious.   His memory was reportedly poor in many areas, 
including phone messages, where he left things in the home, etc.  
He reported anxiety and feeling "not at ease."  His thought 
processes were linear but he had difficulty connecting some 
associations at times.  His judgment was fair and his insight was 
poor.  The assessment was that he had a cognitive dysfunction 
that was evaluated with the impression that problems were 
secondary to major depressive disorder and PTSD.  The brain MRI 
from December 2007 was reviewed and discussed.  The provider was 
concerned that the symptoms were multi-factorial.  The Veteran 
was not acutely a danger to himself or others.  He was diagnosed 
as having severe MDD with psychotic features, PTSD and a 
cognitive disorder not otherwise specified.  The assigned GAF was 
50.  

In September 2009 the Veteran was accorded another C&P PTSD 
examination.  During the examination, the Veteran reported that 
he liked to spend his time alone.  He did not have friends.  He 
saw his son regularly and he attended church at least twice a 
month.  He enjoyed watching football on television.  He had 
occasional interaction with cousins and a brother.  His wife 
stated that the Veteran had difficulty identifying first cousins 
and frequently asked for clarification of names.  The Veteran and 
his spouse identified other areas that have intensified in the 
last two or three years including confusion in a variety of 
situations.  The Veteran reported that he would become confused 
as to where he is.  He also stated that he has become more 
aggravated with people and stated that his irritability has 
increased.  He reported that he was uncomfortable even around 
small groups of people and was intensely uncomfortable in any new 
situation.  He reported panic attacks.  The examiner noted that 
his description of panic attacks were consistent with 
manifestations of hyperarousal experienced in PTSD, particularly 
exaggerated startle responses to environmental stimuli.  He 
reported that he felt nervous and jumpy and stated that his heart 
would race.  He also reported that unexpected noises and events 
could trigger his nervous and jumpy reaction or anxiety.  He 
stated that his panicky startle reaction could last a couple of 
minutes to an hour and that the reactions occurred sometimes 
daily at least every couple of days.  The Veteran's spouse 
described odd behaviors that increased in the past two years.  
She expressed concern with the amount of time the Veteran spent 
alone in his bedroom and his failure to interact with her.  She 
reported that the Veteran was reluctant to shower and change 
clothes.  

Mental examination of the Veteran revealed that the Veteran was 
oriented times four.  He had a flat, bland, unspontaneous, and 
detached affect.  His energy level was low and listless.  His 
pattern of speech was slow, halting, and hesitant.  He was easy 
to follow but he usually spoke in vague and general terms.  He 
was specific when describing his panic attacks.  He did not 
display bizarre thinking.  He denied any history of suicidal 
attempts.  He had occasional suicidal ideation and reported those 
thoughts to his therapist.  The examiner found that the Veteran 
had PTSD and a chronic low level depression consistent with 
dysthymic disorder.  He stated that the Veteran's cumulative 
impact of his emotional and physical impairments results in 
serious limitations and negatively affects psychological 
functioning, interpersonal relationships, and the capacity to 
work.  He further stated that the Veteran's mood disturbance and 
dysthymia most likely developed as a cumulative result of his 
PTSD, physical limitations, and inability to work.  Therefore, 
there was a systemic connection between his PTSD and dysthymia 
such that the two disorders could not be disassociated when 
considering a GAF score.  The examiner opined that the Veteran 
could not return to the work force because he had not worked in 
20 years and lacked marketable employment skills.  The examiner 
further opined that the Veteran's PTSD would interfere with his 
transition into employment because of the frequency of his 
intrusive combat memories and their disruption of attention to 
tasks; hyperarousal that includes irritability, poor 
concentration, startle reactions to environment stimuli, and 
fatigue associated with chronic sleep disturbance; and psychic 
numbing that influences his social withdrawal, emotional 
detachment, loss of motivation, dulled interest, and an inability 
to feel positive emotions.  The examiner concluded that he could 
not comment on the extent to which the Veteran's PTSD affects his 
occupational functioning, nor include an opinion as to whether or 
not the Veteran is able to obtain and maintain substantial 
gainful employment solely as a result of symptoms of his PTSD.  
He explained that "[t]here is no reasonable way to ignore [the 
Veteran's] physical limitations due to the spinal cord injury, 
and speculate on the course of his [PTSD] and unemployability."  
The GAF score assigned was 45.  

Additional VA medical records submitted directly to VA in June 
2010 show that the Veteran was seen in February 2010 for his 
psychiatric condition.  He continued to struggle with restless 
sleep, never more than four hours total, has war related 
nightmares, as well as decreased energy and interests.  At times, 
he neglected his personal hygiene and may skip a meal or even his 
medications.  Mental status examination revealed that he was 
alert, attending, cooperative, verbally interactive, with an 
affect that was described as full range and labile.  His speech 
was spontaneous and was of normal rate and tone.  His thoughts 
were linear, goal directed, coherent and there were no psychotic 
or delusional thoughts.  He did have fleeting suicidal and 
homicidal thoughts but no plans.  The diagnosis was chronic 
severe PTSD and that GAF was 45. 

Having considered all of the above evidence, the Board finds that 
the evidence supports the assignment of a 70 percent evaluation 
for the entire period of time that service connection has been in 
effect.  The Veteran's psychiatric symptoms include some mild 
paranoia, quite impaired memory, withdrawal from his family, lack 
of motivation to socialize, hearing voices and sounds, limited to 
poor insight, limited to fair judgment, flat and constricted 
affect, dysphoric mood, depression, panic attacks, irritability 
with a tendency toward violence, obsessive behavior, bouts of 
disorientation, suicidal thoughts, emotional detachment from 
others, problems with trust, a hypervigilant style, exaggerated 
startle reaction, intrusive memories, nightmares, numbing, and 
avoidance.  He further reported problems with decreased energy 
and motivation and confusion in a variety of situations.  The 
Veteran further reported anxiousness when people would come to 
the house and stated that he would retreat to the bedroom.  He 
reported becoming easily upset with family members, refusal to go 
out with his wife very often, inability to handle finances due to 
memory problems, symptoms of trauma reexperiencing, intrusive 
memories about Vietnam, occasional crying spells, guilt about his 
behavior in Vietnam, and hypervigilance to the extent that he 
would take a hammer to protect himself whenever he left the 
house.  VA medical records also show that the Veteran reported 
daily panic attacks.  The Veteran testified that he had suicidal 
thoughts, heard voices and sounds and got startled when he heard 
different noises and felt uneasy around people.  The Board finds 
that these symptoms and signs support the grant of a 70 percent 
evaluation.  Moreover, his GAF scores predominantly ranged from 
42 to 50, which is indicative of a disability that manifested by 
serious symptoms, or serious impairment in social, occupational, 
or school functioning.  Moreover, the VA examiners and VA 
practitioners have assessed him as having moderate industrial 
impairment, moderate to severe disability, very significant 
social and occupational impairment and severe disability.  The 
evidence as a whole ultimately shows that the Veteran has severe 
impairment in most areas due to his psychiatric disability, and 
has been severely disabled since service connection was granted.  

However, the evidence does not show total occupational and social 
impairment.  While the evidence beginning in July 2008 does 
indicate that the Veteran reported having hallucinations, they 
are not persistent in nature.   When he was seen on July 24, 
2008, and in October 2008, the Veteran reported that he did not 
then have hallucinations or delusions.  While one examiner 
reported that the Veteran was disengaged and stared into space 
and it was also noted that he has some difficulty connecting 
associations at times, gross impairment in thought processes or 
communication is not shown.  The Veteran is able to communicate 
with the examiners and medical practitioners.  Moreover, his 
thought process and content were assessed as linear, logical, 
goal-directed and coherent.  Although the Veteran has reported 
that he gets irritated and has a tendency toward violence, the 
evidence does not show that he has harmed himself or another 
person.  And while he has reported suicidal thoughts, he has not 
been shown to be a persistent danger to himself or others.  Nor 
has anyone described him as engaging in grossly inappropriate 
behavior.  While difficulty identifying cousins has been 
reported, and he does have memory loss, he has not forgotten his 
own name, occupation, or the names of close relatives such as his 
wife and children.  The evidence does show that he does not 
attend to his personal hygiene without prompting from his wife 
and that he exhibits disorientation and confusion at times.  
However, the examiners and practitioners have consistently 
assessed him as being alert and oriented.  Moreover, no examiner 
or practitioner has assessed the Veteran as being totally 
disabled due to his psychiatric disability.  Instead, they have 
opined that the condition at most results in severe occupational 
and social impairment and the GAF scores assigned have ranged 
predominantly from 42 to 50 which again is commensurate with 
severe occupational and social impairment.  In addition, the 
Veteran reported that he saw his son regularly and sometimes 
cousins and a brother.  He also reported that he went to church 
although he did find it uncomfortable.  Accordingly, although the 
Veteran has withdrawn to an extent from social interaction, total 
social impairment is not shown as he does interact with family 
and attends church.  Moreover, total occupational impairment is 
not shown as the Veteran's disability, taking into consideration 
all signs and symptoms, has been assessed as having at most a 
severe impact on his industrial functioning.  Accordingly, the 
preponderance of the evidence is against finding that he is 
totally disabled.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board notes that the medical records contain diagnoses other 
than PTSD.  As the medical evidence does not specifically 
differentiate symptoms of PTSD from those due to other 
disabilities, the Board has considered all psychiatric symptoms 
in rendering this decision.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  The Board has considered whether a total rating 
is warranted based on facts showing that such a rating is 
warranted for a distinct period or periods of time covered by 
this appeal.  However, the Board finds, as was discussed above, 
that the evidence as a whole shows that a total rating is not 
warranted for any period of time that is covered by this appeal.  
In reaching the determinations above, the Board has considered 
both the medical evidence and the lay statements and testimony of 
the Veteran and his wife. 

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted in Thun v. Peake, 22 
Vet. App 111, 115-16 (2008).  First, the RO or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

An exceptional disability picture is not shown in this case.  The 
Veteran's signs and symptoms fit within the rating criteria as 
was discussed above.  Nor is there a showing that the rating 
criteria are inadequate.  While the Veteran's service-connected 
disability does cause impairment, the assignment of a 70 percent 
evaluation takes into account the significant impairment that is 
due to the service-connected disability.  Such impairment has not 
been shown to result in marked interference with his earning 
capacity or employment beyond that interference contemplated by 
the assigned evaluation.  The Board notes that there is also no 
indication that the condition has necessitated frequent periods 
of hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the absence 
of evidence of these factors, the Board concludes that the 
criteria for submission for assignment of extraschedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Notice which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in December 2004 apprised the Veteran 
of the information and evidence necessary to substantiate his 
claim for an increased rating for the PTSD.  He was also advised 
of the evidence that VA would seek to provide and of the 
information and evidence that he was expected to provide in a 
letter dated in March 2006.  See 38 C.F.R. § 3.159(b)(1).  He was 
also informed of how VA establishes disability ratings and 
effective dates as required by Dingess/Hartman.  After the notice 
was provided, the claim was readjudicated by way of the statement 
of the case.  

In September 2007, the Board remanded the case for further 
development.  The agency of original jurisdiction (AOJ) 
substantially complied with the remand orders and no further 
action is necessary in this regard.  The VA medical records 
requested by the Board were associated with the claims folder and 
a PTSD examination was provided that complied with the Board's 
remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. App. 
268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).  

The Board finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
STRs have been obtained and associated with the claims file.  The 
Veteran was afforded multiple VA examinations, the reports of 
which are of record.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating of 70 percent, but not greater, for PTSD is 
granted for the entire period of time covered by the appeal, 
subject to the legal criteria governing the payment of monetary 
benefits.  


REMAND

This case was remanded by the Board in September 2007 for 
additional notice to the Veteran.  This case was again remanded 
by the Board in April 2009 for additional evidentiary 
development.  In its April 2009 Remand instructions, the Board 
directed, in pertinent part, that:

The examiner is also requested to comment 
on the extent to which the Veteran's PTSD 
affects his occupational functioning, to 
include an opinion as to whether or not the 
Veteran is able to obtain and maintain 
substantially gainful employment solely as 
a result of symptoms of his PTSD.  The 
report of examination must include a 
complete rationale for all opinions 
expressed.

In September 2009 the Veteran was accorded a compensation and 
pension (C&P) PTSD examination.  During the examination the 
Veteran reported that he is in receipt of Social Security 
Administration (SSA) disability due to the physical limitations 
associated with a logging accident that left him wheelchair 
bound.  The examiner concluded that he could not comment on the 
extent to which the Veteran's PTSD affects his occupational 
functioning, nor include an opinion as to whether or not the 
Veteran is able to obtain and maintain substantial gainful 
employment solely as a result of symptoms of his PTSD.  He 
further remarked that "[t]here is no reasonable way to ignore 
[the Veteran's] physical limitations due to the spinal cord 
injury, and speculate on the course of his [PTSD] and 
unemployability."   

As the Veteran reported that he is in receipt of SSA disability 
benefits, and the records upon which SSA relied in reaching its 
decision have not been associated with the Veteran's claims file, 
those records should be requested, and associated with the 
Veteran's claims file.  The Court has held that VA's duty to 
assist encompasses obtaining medical records that supported an 
SSA award of disability benefits as they may contain information 
relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 
369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2008); Diorio v. Nicholson, 20 Vet. App. 
193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  
Once additional evidence is added to the record, another 
examination should be conducted.  

Since the claims file is being returned it should also be updated 
to include recent VA treatment records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).


Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following action: 

1.  The RO should associate with the 
claims folder recent VA treatment 
records that are not already of 
record.  

2.  Request, directly from the SSA 
complete copies of any determination 
on a claim for disability benefits 
from that agency, together with the 
medical records that served as the 
basis for any such determination as 
well as any re-evaluations that have 
been conducted.  All attempts to 
fulfill this development should be 
documented in the claims file.  If the 
search for these records is negative, 
that should be noted and the Veteran 
must be informed in writing.

3.  Thereafter, the Veteran should be 
accorded the appropriate examination 
to assess his ability/inability to 
work based on his service-connected 
disability.  All necessary tests 
should be conducted and the examiner 
should review the results of any 
testing prior to completion of the 
report.  

The examiner is also requested to 
indicate the impact of the service-
connected disability, PTSD, on the 
Veteran's ability to secure or follow 
substantially gainful employment.  The 
examiner is informed that the 
Veteran's age and nonservice-connected 
disabilities may not be considered in 
connection herewith, only the service-
connected disability and its impact on 
the Veteran's ability to secure or 
follow substantially gainful 
employment are for consideration.  

The claims folder must be made 
available and reviewed by the examiner 
in conjunction with the examination.  
The examiner should provide a complete 
rationale for all conclusions reached.   

4.  Thereafter, the RO should re-
adjudicate the issues for higher 
evaluations for TDIU on appeal.  If 
any benefit sought is not granted, the 
Veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


